Citation Nr: 9919062	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking recognition of the 
appellant as the veteran's surviving spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean




INTRODUCTION

The appellant seeks recognition as the surviving spouse of a 
deceased veteran who had active service from May 1942 to 
April 1964.  The veteran died in June 1978, and the appellant 
maintains that she is his widow, having married him in 
December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from adjudicative determinations by the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant's claim seeking recognition by VA as the veteran's 
surviving spouse was denied by the Board in July 1982, and by 
the RO in numerous subsequent unappealed determinations, 
extending up to September 1995.  

The appellant is obviously unhappy with the decision reached 
by the Board in its July 1982 decision and all subsequent 
final determinations by the RO, but none of her numerous 
written communications rises to the level of specificity 
required by 38 C.F.R. § 20.1404(b) (effective February 12, 
1999) to raise the question of clear and unmistakable error 
(CUE) in the prior Board decision.  The appellant is 
therefore advised that a motion to revise a Board decision 
based on CUE must be in writing, signed by the moving party 
or that party's representative, and satisfy certain other, 
formal requirements.  See 38 C.F.R. § 20.1404(a).  Such a 
motion must be filed with the Director, Administrative 
Service (014), Board of Veterans Appeals, 810 Vermont Avenue, 
NW, Washington, D.C. 20420.  Such motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or other general, 
non-specific allegations of error, are insufficient to 
satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404(b).  A 
similar degree of specificity is necessary to successfully 
raise with the RO the question of CUE in any of its final 
denials of the appellant's claim for recognition as the 
veteran's surviving spouse.  See, Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  

After this appeal was certified to the Board in July 1998, 
the appellant sent some material directly to the Board in May 
1999, consisting mostly of duplicate documents, but also one 
new piece of evidence in the form of a November 1998 
certification by the Municipal Civil Registrar of San Simon.  
This was long after the expiration of the 90-day time limit 
for the submission of new evidence to the Board set forth in 
38 C.F.R. § 20.1304(a).  This new evidence was also 
unaccompanied by a waiver of the appellant's right to have 
the RO initially review all evidence in an appeal (see 
38 C.F.R. § 20.1304(c)).  Accordingly, the Board cannot 
review this new evidence as part of the present appeal, but 
will refer the matter to the RO for appropriate further 
action.  


FINDINGS OF FACT

1.  The appellant's claim seeking recognition by VA as the 
surviving spouse of the veteran was previously denied by the 
Board in July 1982 and was most recently finally denied by 
the RO in an unappealed adjudicative action in September 
1995.  

2.  Most of the additional evidence received since September 
1995 is either duplicative or cumulative of evidence already 
considered and rejected by VA.  

3.  New evidence received since September 1995 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the appellant's previously denied claim seeking recognition 
by VA as the surviving spouse of the veteran.  38 U.S.C.A. 
§§ 5108, 7103, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1982, the Board denied the appeal by the appellant 
seeking recognition by VA as the surviving spouse of the 
veteran.  In that decision, it was pointed out that the 
veteran, despite being very knowledgeable about VA benefits 
and dependency allowances, had never during his lifetime 
claimed an additional VA dependency allowance for the 
appellant as his dependent spouse at any time after the death 
of his recognized spouse in May 1970.  It was also noted that 
the veteran's death certificate (for which the appellant, 
herself, was named as the informant) described his marital 
status at the time of death as "Widower."  Likewise, the 
Board noted that, in all correspondence with VA and with the 
service department following the veteran's death and prior to 
her July 1979 claim for VA death benefits, the appellant 
described herself as the veteran's niece and/or caretaker-
never as his widow; nor did she use the veteran's last name 
in her correspondence prior to July 1979.  The Board also 
noted and considered the fact that a VA field investigation 
had established (through exhaustive search) that the local 
record of the appellant's alleged marriage to the veteran in 
December 1974 was not authentic (rather, the field 
investigator determined that the recorded marriage in the 
registry was "an ingenious insertion . . . not easily 
susceptible of detection") before concluding that the 
appellant was not married to the veteran when he died; and 
that she was not entitled to recognition by VA as the 
veteran's surviving spouse.  

It has subsequently transpired that the integrity both of 
those local marriage records, and then later of other public 
records in the Philippines, may have been so compromised that 
authentic and acceptable documentary evidence of the 
appellant's alleged marriage to the veteran is now probably 
impossible to obtain.  It appears that many public officials 
and even official document repositories in the Philippines 
may have innocently accepted the fraudulent local records of 
the appellant's alleged marriage to the veteran in December 
1974 as genuine and incorporated such documents into their 
own records.  

In the meantime, the appellant has often tried, but failed, 
to successfully answer the other factual objections to her 
recognition as the veteran's surviving spouse.  She has, for 
example, alleged that the veteran demanded that she keep 
their marriage absolutely secret, even after his death, due 
to unexplained and uncorroborated fears for her safety.  In 
fact, at a hearing held in February 1981, she testified that 
the veteran kept their marriage so secret that even her 
brothers, who were living with them in the veteran's house, 
did not know of her marriage to the veteran and only recently 
learned of it (see Transcript, p. 9).  The credibility of 
this inherently incredible argument is further undermined by 
the fact that she has also submitted sworn affidavits from 
numerous friends, relatives, and neighbors supposedly 
attesting to their personal knowledge of her alleged marriage 
to the veteran.  She has also impugned the honesty and 
veracity of various VA field investigators who eventually 
exposed the dubious nature of her alleged marriage to the 
veteran without ever submitting credible, objective 
corroboration for her incredible accusations from neutral and 
uninterested parties; nevertheless, she admitted that she, 
herself, agreed to a "kickback" scheme with one or more of 
the VA field investigators in an unsuccessful effort to have 
them submit a favorable report in this matter (see 
appellant's written statement dated May 24, 1988).  

It is also noted that both of the veteran's sons initially 
denied that the appellant ever married their father after the 
death of their mother.  One son has since died without 
changing his denunciation of the appellant's alleged marriage 
to the veteran.  The other son of the veteran later retracted 
his denial of the appellant's marriage to the veteran, but 
only after, as other correspondence of record indicates, he 
made clear references to the appellant's offers of financial 
help and his expectation of a financial reward from her for 
signing his retraction (see, e.g. the son's letters to the 
appellant dated February 8, 1984, November 6, 1986, and 
December 20, 1987).  Viewed in this context, his earlier 
denial of the marriage is much more credible than his later 
retraction.  

Many of the other persons who have over the years alleged 
personal knowledge of the appellant's marriage to the veteran 
in the face of the contrary facts are close relatives of the 
appellant who also appear to have a personal interest in the 
outcome of her claim.  Two of these individuals, the 
appellant's uncle and aunt, also signed the fraudulent 
marriage contract as "Witnesses," further eroding their 
credibility. 

Another individual claiming to have personal knowledge of the 
appellant's marriage to the veteran, M. [redacted] (identified 
in her February 1992 affidavit as a close neighbor of the 
appellant and the veteran in 1975 whom the appellant still 
visits), also allegedly attempted to extract a bribe or 
"kickback" from the appellant (see appellant's written 
statements dated May 24, 1988 and April 22, 1983).  

As previously noted, the Board determined in a July 1982 
decision that the appellant was not married to the veteran at 
the time of his death and not entitled to recognition by VA 
as his surviving spouse.  The appellant's numerous subsequent 
attempts to reopen her claim have been denied by the RO, most 
recently by unappealed adjudicative action in September 1995.  

Once there has been an administratively final denial of a 
claim, whether by the Board or by an RO, a claimant must 
submit new and material evidence in order to have VA reopen 
the claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108.  If the claim is reopened, then VA shall 
next determine if the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a); and, if so, shall next evaluate the 
claim on the merits after ensuring that the duty to assist 
has been fulfilled.  38 U.S.C.A. § 5107(b); Winters v. West, 
12 Vet. App. 203 (1999).  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1998) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
recently received the explicit endorsement of the U.S. Court 
of Appeals for the Federal Circuit.  See Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).  In that decision, the Federal 
Circuit Court commented that, under this standard, the new 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince [VA] to alter its rating decision."  Hodge, 155 F.3d 
at 1363.  

Since September 1995, the appellant has submitted duplicate 
copies of the documentary evidence which she alleges are 
favorable to her claim, including certified copies of a 
marriage contract and marriage certificate and affidavits by 
various individuals, claiming either to have witnessed the 
December 1974 marriage ceremony or to otherwise have personal 
knowledge of the appellant's marriage to the veteran.  All of 
this material has been considered and rejected numerous times 
by VA.  

The appellant has also submitted much additional evidence 
which is cumulative in nature.  For example, she has 
submitted a copy of an October 1996 notarized affidavit by 
the veteran's surviving son in which he states that his 
earlier denunciation of the alleged marriage was "an honest 
mistake" because there was a valid marriage contracted 
between the appellant and the veteran.  This essentially 
duplicates an earlier affidavit signed in November 1986 by 
the same individual, as well as the appellant's testimony at 
a hearing held at the RO in April 1995.  This latest 
affidavit by the veteran's son adds nothing to the record 
that was not known, considered, and rejected previously by 
VA.  

The new matter submitted by the appellant since September 
1995, includes copies of some of the veteran's personal 
documents and copies of her membership cards in various 
organizations, such as the American Legion Auxiliary using 
the veteran's last name, are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  The Board is well aware that she still claims to 
be the veteran's widow, presenting copies of various marriage 
documents as proof; still uses his name; and retains many of 
his personal effects and documentation from the time she 
lived in his household as his caretaker.  None of this 
additional information significantly tends to prove that she 
was married to him at the time of his death, nor does it 
significantly tend to rebut the much greater volume of both 
material and credible evidence which indicates that she was 
not married to the veteran.  The appellant recognized as much 
in her letter to the Adjudication Officer at the RO in 
November 1989 when she stated that: "I have already submitted 
all [relevant] evidences [sic] regarding my marriage to the 
veteran."  

By reason of the foregoing, the Board is unable to conclude 
that new and material evidence has been submitted in this 
case; accordingly, the claim will not be reopened.  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

